         Case 1:20-cv-03538-GLR Document 225 Filed 04/16/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


  FEDERAL TRADE COMMISSION,                           Case No. 1:20-cv-3538-GLR

          Plaintiff,

  v.

  RAGINGBULL.COM, LLC, et al.,

          Defendants.


  DEFENDANTS KYLE W. DENNIS, WINSTON RESEARCH, INC., AND WINSTON
  CORP.’S MOTION TO DISMISS THE AMENDED COMPLAINT AND TO STRIKE
     THE AMENDED COMPLAINT’S REQUEST FOR MONETARY RELIEF

       Defendants Kyle W. Dennis, Winston Research Inc., and Winston Corp. (the “Dennis

Defendants”) move the Court for an order dismissing Plaintiff Federal Trade Commission’s claims

against them in Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure and striking Plaintiff’s request for monetary relief from the Amended Complaint

pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. This Motion is based on an

accompanying Memorandum of Law, the pleadings on file in this action, and upon such other

matters as may be presented to the Court, including any reply papers supporting this Motion.

       Pursuant to Local Rule 105, the Dennis Defendants request oral argument on the Motion if

it would be helpful to the Court.

Dated: April 16, 2021
                                            Respectfully submitted,


                                            /s/ Matthew L. Schwartz
                                            Matthew L. Schwartz (pro hac vice)
                                            John T. Zach (pro hac vice)
Case 1:20-cv-03538-GLR Document 225 Filed 04/16/21 Page 2 of 3



                            Sabina Mariella (pro hac vice)
                            BOIES SCHILLER FLEXNER LLP
                            55 Hudson Yards
                            New York, New York
                            Tel.: (212) 446-2300
                            E-mail: mlschwartz@bsfllp.com
                                      jzach@bsfllp.com
                                      smariella@bsfllp.com

                            Jonathan Shaw (Bar No. 11328)
                            BOIES SCHILLER FLEXNER LLP
                            1401 New York Ave, NW
                            Washington, DC 20005
                            Tel: 202 274 1123
                            E-mail: jshaw@bsfllp.com

                            Brian Levin (pro hac vice)
                            LEVIN LAW, P.A.
                            2665 South Bayshore Drive Penthouse 2B
                            Miami, Florida 33133
                            Tel: (305) 539-0593
                            E-mail: brian@levinlawpa.com

                            Counsel for Defendants Kyle W. Dennis, Winston
                            Corp., and Winston Research Inc.




                              2
        Case 1:20-cv-03538-GLR Document 225 Filed 04/16/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021 a true and accurate copy foregoing was

properly served on all parties through the ECF system.


                                                         /s/ Matthew L. Schwartz
                                                         Matthew L. Schwartz
                                                         BOIES SCHILLER FLEXNER LLP
                                                         55 Hudson Yards
                                                         New York, New York
                                                         Tel.: (212) 446-2300
                                                         E-mail: mlschwartz@bsfllp.com




                                               3
